PER CURIAM
*257Plaintiff appeals a supplemental judgment awarding attorney fees and costs following plaintiff's acceptance of defendant's ORCP 54 E offer of compromise. The parties do not dispute that they had achieved a compromise as to fees and costs that was submitted to the trial court. However, the trial court appears not to have recognized that the judgment submitted by plaintiff reflected their compromise, even though the judgment so indicated and the fact of the compromise was otherwise communicated to the court in waiving hearing on the matter. Instead, the court awarded fees and costs at a level lower than what the parties had agreed.
In these circumstances, a stipulated agreement entered into the record constitutes a binding contract that "leaves nothing for the court to do but to enter what the parties have agreed upon." Benavente v. Thayer , 285 Or. App. 148, 156, 395 P.3d 914 (2017) (citations omitted). Accordingly, the court should have entered judgment in accordance with the parties' agreement. Therefore, the supplemental judgment must be remanded for the entry of such a judgment.
Reversed and remanded.